Cook, J.,
concurring. I concur in the syllabus, judgment and reasoning of the court on the primary issue. Because I find the discussion of the constitutional issue to be unwarranted, I do not concur with that portion of the opinion. See, e.g., Hal Artz Lincoln-Mercury, Inc. v. Ford Motor Co. (1986), 28 Ohio St.3d 20, 28 OBR 83, 502 N.E.2d 590, paragraph two of the syllabus, citing State ex rel. Herbert v. Ferguson (1944), 142 Ohio St. 496, 27 O.O. 415, 52 N.E.2d 980, paragraph two of the syllabus (constitutional questions will not be addressed unless necessary).